DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S336 in Fig. 7.  Conversely, the drawings include the following reference character(s) not mentioned in the description: S326 at [0064].  Examiner best understands that the reference character in Fig. 7 is intended to be S326.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the intended meaning of the term “matrix block,” as recited in lines 10, 11, 12, 14, and 16 of claim 1 is not clear in light of the specification.  The written description does not definite the term “matrix block,” yet the term can also not be interpreted in accordance with customary usage in the art, because an example in the specification contradicts the commonly understood meaning of the term.  
A “matrix block” would be generally understood in the art as one of the “blocks” of a “block matrix”   or a “partitioned matrix.” This term applies to submatrices within a matrix.  Since the term “matrix block” is ordinarily understood to refer to a submatrix, each “matrix block” would be a matrix itself and, thus, must be rectangular (i.e. have m x n elements).  
However, in the specification, the example provided for the claimed “second matrix block” (MBLK2) is not a submatrix at all (Fig. 3A, [0037], [0040]).  Rather, the second matrix block is composed of three submatrix blocks, but these matrix blocks do 
Claims 16 and 19 also use the term “matrix block,” which is indefinite for the same reasons provided with respect to claim 1.
Claims 2-15, 17, 18, and 20 each depend on one of claims 1, 16, and 19 and are indefinite for the same reasons.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 recites:
A method for predicting characteristics of semiconductor devices, the method comprising: collecting a plurality of first data for a plurality of first characteristics from a plurality of first semiconductor devices that are already in mass production; collecting a plurality of second data for the plurality of first characteristics and a plurality of third data for a plurality of second characteristics from at least one second semiconductor device that is manufactured as an experimental sample before beginning the mass production; obtaining a covariance matrix including first, second, third, fourth, and fifth matrix blocks based on the plurality of first data, the plurality of second data, and the plurality of third data, the first matrix block representing covariances between the plurality of first characteristics, the second matrix block representing covariances between the plurality of first characteristics and the plurality of second characteristics and covariances between the plurality of second characteristics, the third matrix block representing covariances between a plurality of residues for the plurality of second characteristics, each of the fourth and fifth matrix blocks representing a zero matrix; obtaining a mean vector for a plurality of third semiconductor devices to be in the mass production, the second and third semiconductor devices being a same type of semiconductor device; and obtaining a plurality of prediction data for the plurality of third semiconductor devices based on the covariance matrix and the mean vector.

Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
A matrix is a mathematical construct and the elements of the matrix blocks are all calculable mathematical quantities (covariances and residues) or simple numerical values (zero), so the limitation of obtaining a covariance matrix is purely a mathematical concept.  Similarly, obtaining a mean vector is a mathematical concept.  Since obtaining a plurality of prediction data is based on the covariance matrix and mean vector, it is also understood to refer to a mathematical calculation.

This judicial exception is not integrated into a practical application because the additional limitations in the claim are only: collecting a plurality of first data for a plurality of first characteristics from a plurality of first semiconductor devices that are already in mass production; and collecting a plurality of second data for the plurality of first characteristics and a plurality of third data for a plurality of second characteristics from at least one second semiconductor device that is manufactured as an experimental sample before beginning the mass production.  These are steps of extra-solution data gathering recited at a high level of generality, which only establish that a necessary data set on which to perform the abstract operations is collected and do not provide an indication concerning how the abstract idea is practically applied.
	Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted above the additional limitations amount to no more than insignificant extra-solution data gathering.  Therefore, the claims are directed to an abstract idea with no express practical application or significantly more beyond the idea itself.
Claim 2 simply further specifies the mathematical calculations involved in obtaining the covariance matrix.  This step has already been identified as abstract with 
Claims 3 and 4 merely stipulate mathematical calculations involved in calculating matrix elements further still and are, thus, also abstract.
Claims 5 and 6 merely provide further details of the calculations involved in obtaining a mean vector and are, thus, also abstract.
Claim 7 provides further indication the obtaining the plurality of prediction data is an abstract mathematical concept, because it simply involves generating and summing random numbers.
Claim 8 further specifies the nature of the prediction data, which does nothing to abolish or ameliorate the fact that the prediction data is obtained through mathematical calculation.
Claim 9 is directed to obtaining a predicted yield, which is calculated using the covariance matrix and mean vector, in light of the specification, and thus directed to a mathematical concept.  Furthermore, there is no indication of how the predicted yield is used, so the claim is not directed to a practical application or significantly more than the abstract idea.
Claims 10-13 are directed to changing at least one of a plurality of conditions.  However, the conditions are too generically recited to indicate a practical application and may even refer to simply changing numerical values in calculation.  Therefore, the claims are not directed to a practical application or significantly more than the abstract idea.
Claims 14 and 15 further limit the plurality of first and second characteristics.  However, the characteristics still correspond simply to collected data and thus correspond to insignificant extra-solution activity.  Therefore, the claims do not amount to significantly more than an abstract idea.
Claim 16 recites:
An apparatus for predicting characteristics of semiconductor devices, comprising: a measurer to collect a plurality of first data for a plurality of first characteristics from a plurality of first semiconductor devices already in mass production, to collect a plurality of second data for the plurality of first characteristics and a plurality of third data for a plurality of second characteristics from at least one second semiconductor device manufactured as an experimental sample before beginning the mass production; a calculator to obtain a covariance matrix including first, second, third, fourth, and fifth matrix blocks based on the plurality of first data, the plurality of second data, and the plurality of third data, to obtain a mean vector for a plurality of third semiconductor devices to be in the mass production, the first matrix block representing covariances between the plurality of first characteristics, the second matrix block representing covariances between the plurality of first characteristics and the plurality of second characteristics and covariances between the plurality of second characteristics, the third matrix block representing covariances between a plurality of residues for the plurality of second characteristics, each of the fourth and fifth matrix blocks representing a zero matrix, the second and third semiconductor devices being a same type of semiconductor device; and a random number generator to obtain a plurality of prediction data for the plurality of third semiconductor devices based on the covariance matrix and the mean vector.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (machine).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
A matrix is a mathematical construct and the elements of the matrix blocks are all calculable mathematical quantities (covariances and residues) or simple numerical values (zero), so the limitation of obtaining a covariance matrix is purely a mathematical concept.  Similarly, obtaining a mean vector is a mathematical concept.  Since obtaining 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because the additional limitations in the claim are only: a measurer to collect a plurality of first data for a plurality of first characteristics from a plurality of first semiconductor devices already in mass production, to collect a plurality of second data for the plurality of first characteristics and a plurality of third data for a plurality of second characteristics from at least one second semiconductor device manufactured as an experimental sample before beginning the mass production; a calculator; and a random number generator insofar as those elements to refer to hardware (as the function of the last two elements is abstract).  The measurer is simply a tool of extra-solution data gathering recited at a high level of generality. Since the data obtained by the measurer is broadly recited as “characteristics,” the measurer could be any kind of known measurement device that is capable of obtaining some data pertaining to a semiconductor device.  Clearly this element does not define a particular machine or application, but only generally links the invention to the field of semiconductor devices.  The calculator and random number generator simply point to computer implementation of the abstract idea, which is not a practical application.

Claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted above, the additional limitations amount to no more than tools for insignificant extra-solution data gathering and computer implementation of the abstract idea.  Therefore, the claims are directed to an abstract idea with no express practical application or significantly more beyond the idea itself.
Claim 17 only adds the additional element of a storage area to store the plurality of first data to claim 16.  Data storage is a general computer function that would be expected, if not necessary, for implementing the abstract idea by use of a computer and does not given an indication of how the abstract idea would be applied.  Therefore, the claim is not directed to a practical application or significantly more than the abstract idea.
Claim 18 is directed to obtaining predicted yield and changing a plurality of conditions when the predicted yield is less than a reference yield. As indicated above the yield is predicted consistent with mathematical calculations and, thus, obtaining the predicted yield is abstract.  The plurality of conditions are changed using a comparison of data, which is a mental process and the conditions are unspecified so they cannot indicate a practical application or significantly more than the abstract idea.
Claims 19 and 20 are eligible under 35 U.S.C 101, because claim 19 recites “manufacturing the plurality of third semiconductor devices in the mass production based on a plurality of conditions for obtaining the plurality of prediction data and the 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the rejections of claims 1-18 under 35 U.S.C. 101, set forth in this Office action.
Claim 1 is allowable over the prior art primarily based on the limitation obtaining a covariance matrix including first, second, third, fourth, and fifth matrix blocks based on the plurality of first data, the plurality of second data, and the plurality of third data, the first matrix block representing covariances between the plurality of first characteristics, the second matrix block representing covariances between the plurality of first characteristics and the plurality of second characteristics and covariances between the plurality of second characteristics, the third matrix block representing covariances between a plurality of residues for the plurality of second characteristics, each of the fourth and fifth matrix blocks representing a zero matrix in combination with the remaining limitations of the claim.
Good et al. (US PGPub 20090276077) discloses a matrix with several individual covariance matrix blocks used to divide a complex set of parameter used in forming semiconductor devices.  Good also discloses residual components of a data matrix in a PCA model.  However, this “residual” refers to “less relevant components” in PCA, as opposed to a gap between an observed value and a predicted value, so it differs from 
Lee et al. (US Pat 8805567) discloses a covariance matrix and a residual matrix used in controlling process distribution of a semiconductor process.  However, there is no disclosure or suggestion of a matrix including all of the first, second, third, fourth, and fifth matrix blocks as set forth in the claim.
Sheu (US Pat 6507800) discloses testing a number of wafers to obtain a first set of test data and testing a subsequently manufactures wafer to obtain a second set of test data.  A covariance matrix is calculates using a vector of test values.  However, Sheu does not disclose or suggest a covariance matrix meeting all the claimed matrix blocks.
Ide et al. (US Pat 9589082 – cited in the IDS) discloses a matrix with multiple blocks.  However, the blocks do not meet the requirements of the claim and the matrix is not even directed to data collected from a plurality of semiconductor devices.
Kibarian (“Using Spatial Information to Analyze Correlations Between Test Structure Data”) teaches that monitoring distributions of performance values for a wafer of chips usually involves estimating covariance and correlation matrices of the data.  However, Kibarian does not disclose the structure of a covariance matrix consistent with the blocks of the claimed invention.
Claims 16 and 19 both include essentially the same limitation recited above with respect to claim 1 and are allowable for the same reasons.
Claims 2-15, 17, 18, and 20 each depend on one of claims 1, 16, and 19.  Therefore, they are allowable over the prior art for at least the same reasons as the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LIAM R CASEY/Examiner, Art Unit 2862     

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862